Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 3 August 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Baron
                            Fort Renssalaer Augst 3d 1783.
                        
                        Mr Cassady (who will have the honour of delivering this Letter to you) being a Gentleman of respectable
                            Character, and having been long resident at Detroit, is dispatched by me to that place, in order to find out the
                            dispositions of the Inhabitants and to make any inquiries which may be useful to you on your arrival. I am the rather
                            induced to adopt this measure for fear you should be delayed a considerable time on your Journey and from an apprehension
                            that considering the advanced season of the year, the uncertainty when the Difinitive treaty will arrive and our
                            difficulties of a pecuniary nature, we shall not be able to send any Garrison to Detroit for this Winter. It will in that
                            case be important to make the best arrangements in our power for the preservation of the Post, when it shall be evacuated
                            by the British; and I know no possible means of doing this, but by engaging the Inhabitants, to yield their Assistance for
                            the purpose, Mr Cassady can bring you acquainted with their Characters and many other matters which may be necessary to be
                            known by you. Relying on your discretion and wishing you success in all your Negotiations, I remain with great Esteem Dear
                            Baron &c.
                        
                            G. Washington
                        
                    